Appeal from order made the 13th day of November, 1937, referring proceedings to an official referee to take testimony and report with respect to the amount due on a bond and mortgage and receipt of income from the mortgaged premises, dismissed, without costs. (Luttenberger v. Alpert Woodworking Corp., 252 App. Div. 862.) Appeal from order granting in part and denying in part motion to Resettle order of November 13, 1937, dismissed, without costs. Lazansky, P. J., Hagarty, Carswell, Adel and Close, JJ., concur.